          Case 1:21-cv-00562-MKV Document 11 Filed 04/15/21 Page 1 of 1


                                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                       ELECTRONICALLY FILED
                                                                                    DOC #:
 DILENIA PAGUADA, on behalf of herself and all                                      DATE FILED: 4/15/2021
 others similarly situated,

                                Plaintiff,
                                                                     1:21-cv-00562-MKV
                         -against-                                 ORDER OF DISMISSAL
 ED BROWN PRODUCTS, INC.,

                                Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 10]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the Parties are unable to memorialize their settlement

in an agreement and as long as the application to restore the action is made by May 14, 2021. If

no such application is made by that date, today’s dismissal of the action is with prejudice. See

Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                       _________________________________
                                                       ________________
                                                                     _ ____
                                                                          ____
                                                                          __ ____
                                                                               ______
                                                                                  ___
                                                                                   ____
                                                                                      ____
                                                                                      __ __________
Date: April 15, 2021                                          MARY
                                                              M RY K
                                                              MA        KAY
                                                                          AY VYSKOCIL
                                                                          AY   VYSYSSKO
                                                                                     KOCIL
      New York, NY                                            United
                                                              United States
                                                              Un          ates District Judge
                                                                        Sta
                                                                         ta
